Citation Nr: 1232192	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-23 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES


1.  Entitlement to service connection for a claimed bilateral hearing loss.

2.  Entitlement to service connection for a claimed low back disorder.



ATTORNEY FOR THE BOARD


D. Bredehorst






INTRODUCTION

The Veteran served on active duty from January 1983 to January 1987 with subsequent service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO.

In March 2011, the Board remanded the case to the RO for additional development of the record.

The issue of service connection for a left shoulder disorder was also appealed; however, an April 2012 rating decision granted service-connection.  Hence, the matter is no longer before the Board.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 

The issue of service connection for a low back disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran currently is not shown to have hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The claim of service connection for a bilateral hearing loss disability must be denied by operation of law.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

A February 2008 letter informed the Veteran of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He was also given notice of disability ratings and the effective dates of awards.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002). 

The service treatment records are associated with his claims file, and VA has obtained all pertinent records that could be obtained.  Pursuant to the Board's March 2011 remand instructions, the Veteran underwent a VA examination that responds to the Board's remand.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.


Legal Criteria and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease entity is established, there is no evidentiary requirement to show continuity. 

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service incurrence may be presumed for some chronic disorders, including a sensorineural hearing loss (SNHL) when demonstrated to a compensable degree within one year following separation from service (see 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309).

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz , and a higher threshold level indicates some degree of hearing impairment, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). 

Therefore, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran has a disability within the meaning of the law, for which service connection is sought. 

The Veteran contends that his hearing loss is related to military service.  He reported that his doctor told him that he had 20 percent reduction in hearing since his first physical due to his work around jet engines.  See November 2008 statement.

On this record, the Veteran currently is not shown to have a hearing loss disability for VA compensation purposes.

The Veteran's service treatment records from his active duty service include a March 1982 enlistment examination that shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
10
20
25
RIGHT
20
15
10
15
20

A March 1983 hearing conservation statement shows that the Veteran received ear plugs.

A July 1983 audiogram revealed pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
10
5
RIGHT
15
15
0
20
25

An August 1984 audiogram revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
15
20
RIGHT
10
10
5
20
20

On the August 1986 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
0
15
15
RIGHT
10
10
5
10
5

The National Guard service records include a February 1987 audiogram that showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
15
15
RIGHT
10
10
5
15
10

A May 1990 record indicated that the Veteran was exposed to noise at 84dBA, which was above the limit.

A February 1991 audiogram that shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
20
15
RIGHT
0
0
5
20
15


A March 1993 audiogram shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
15
20
RIGHT
5
0
0
20
15

An April 1994 audiogram shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
20
10
RIGHT
5
10
5
25
10

A March 1995 audiogram shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
25
5
RIGHT
5
10
10
20
25

A January 1996 audiogram shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
25
25
RIGHT
10
10
5
15
15

A September 1997 audiogram shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
15
20
RIGHT
5
5
5
15
15

A November 1997 audiogram shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
20
20
RIGHT
5
15
10
25
20


A December 1998 audiogram shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
10
10
RIGHT
0
0
5
15
15

A December 1999 audiogram shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
25
25
RIGHT
10
5
10
25
25

A January 2001 audiograms shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
25
20
RIGHT
10
10
10
25
20

A March 2003 audiogram shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
5
5
25
15
RIGHT
15
5
15
25
20

In April 2011, the Veteran was afforded a VA audiology examination when the audiologist noted that the Veteran's hearing was within normal limits from February 1991 to March 2003.  The Veteran reported first becoming aware of his hearing loss 5 years earlier and having had a positive history for noise exposure working around jet engine noise and heavy machinery.  He used hearing protection consistently and did not have any recreational or civil occupational noise exposure.

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
25
35
RIGHT
15
20
15
30
25

Speech audiometry revealed speech recognition ability of 94 percent in each ear.

The audiologist noted that the Veteran's current hearing sensitivity did not meet VA criteria for hearing disability.  She added that the hearing tests at separation from the Air Force and at separation from the National Guard were normal, although his hearing changed slightly within the normal range.

Given the evidence of record, the Veteran currently is not shown to have a hearing loss disability, as defined by VA, for compensation purposes.  See 38 C.F.R. § 3.385 

Although the Veteran's military occupational specialty (MOS) was munitions specialist, which involved some noise exposure, the record also shows that he is not shown to have a current hearing loss disability. 

Despite his lay assertion of having a hearing loss, the competent evidence does not support such a finding.  The Veteran in this regard has not adequately identified or submitted competent evidence to show current hearing loss disability. 

The Board recognizes that the Veteran is competent to testify as to his symptoms, including his hearing loss manifestations.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this instance, he does not have the requisite medical training or expertise to offer a diagnosis.  See Id; Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge). 

As hearing loss is defined by regulation and requires testing to determine if a hearing loss disability exists, the Veteran is clearly not competent to render a medical diagnosis or a nexus opinion in this case. 

The Board acknowledges that the Veteran's physician told him he had a 20 percent loss in hearing since he was first seen; however, he has not submitted any records or provided the RO with appropriate releases, despite their efforts to assist him in the development of his claim.  

Nevertheless, the record contains many audiometry findings over the years that show his bilateral hearing has been consistently within normal limits.  The fact that he has consistently had hearing tests over the years with similar results is very probative to whether he has the claimed disability.

In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 


ORDER

The claim of service connection for a bilateral hearing loss is denied.


REMAND

Pursuant to the Board's March 2011 remand, the Veteran underwent a VA examination of his spine and an opinion was offered regarding the etiology of the claimed low back disability.  

The physician diagnosed chronic lumbar strain and degenerative disc disease of the lumbar spine, and essentially opined that the disability was not related to service.  The rationale for the opinion appears to focus on the lack of documentation and the post service treatment records in 2008 that indicate a recent onset of back pain.

In requesting an opinion, the Board instructed the examiner to consider the Veteran's reports of an in-service injury regardless of whether there is corroborating documentation in the service treatment records, since the Veteran is competent to report his injuries and symptoms.  

However, there is no mention of the Veteran's assertions in the rationale, which suggests that no consideration was given to the Veteran's reported history.  Notably, the examiner appears to find highly probative the lack of complaints or documentation of an injury in service, but given that the Veteran has consistently asserted that he did not receive treatment the absence of documentation is to be expected.  There is also no mention of the April 2009 lay statement from a fellow serviceman who witnessed the Veteran's injury in service and subsequent back problems.  

The examiner's opinion was also based, in part, on the fact that there was no documentation of back problems prior to 2008.  However, November 2007 private treatment records were submitted after the VA examination that show the Veteran reported having low back pain in 1989 after being hit by a fence on his back.

Since additional pertinent evidence was received and the examiner does not appear to have adequately considered the lay evidence in conjunction with the medical evidence, an addendum must be obtained from the examiner.

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should undertake to return the claims file to the April 2011 VA spine examiner, if available, for an addendum to his examination report. The claims file must be reviewed to include the Veteran's assertions and the lay statements regarding the initial injury in service and continuing symptomatology since service.  The physician must also take into consideration additional November 2007 private treatment records that have been added to the record since the last examination.

Based on all of the evidence, the examiner must determine whether the previous opinion needs to be revised.  If a revision is not required, the examiner must provide a full explanation as to why it is at least as likely as not that the current low back disability is due to the reported injury or another event of his service, as described by the Veteran and fellow serviceman.  A discussion of the facts of the case and the lay assertions should be included.

If the examiner changes the opinion to one that is favorable to the claim, then the rationale for this opinion must also be explained.

2.  After completing all indicated development, the RO should readjudicate the remaining claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L.WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


